j'




                                   UNITED STATES DISTRICT COURT                        SUPPRESSED
                                   EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION
                                                                                             FILED
     UNITED _STATES OF AMERICA,                       )                                   'APR 2 5 2019
                                                      )                                 U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                     Plaintiff,                       )                                       ST. LOUIS
                                                      )
     v.                                               )
                                                      )   I



     JALON MOORE, AJKJA "LONNIE,"                     )       4:19CR325 JARIDDN
     LARRY RHINES,                                   )
     and GARRY JOHNSON, AJKJA "GEE,"                 )
     A/KlA "GEE MBK "                                )
                          '                          )
                     Defendants.                     )

                                              INDICTMENT

                                               COUNT ONE

            The Grand Jury charges that:

            Beginning on a date unkno'Wll to the grand jury, but including January 9, 2019, and

     continuing up through and including the date of this indictment, in the Eastern District of

     Missouri and elsewhere,

                                   JALON MOORE, A!K/A "LONNIE,"
                                          'LARRY RHINES,
                                  and GARRY JOHNSON, A!K/A "GEE,"
                                         A!KIA "GEE MBK," -

     the Defendants herein, did combine, conspire, confederate, and agree with each other and with

     other persons known and unkno\vn to the grand jury, to commit offenses against the United

     States of America, that is, the crime of obstructing, delaying, or affecting commerce or the

     movement of any article or commodity in commerce, or attempting to do so, by robbery of one

     o~ more   commercial establishments engaged in interstate or foreign commerce and in the

     business of buying and selling articles and commodities that have been previously transported in
 interstate or foreign commerce, in violation of Title 18, United States Code, Sections 195l(a)

· and 2, and that during the course thereof, one or more of such persons committed an overt act to

 effect the object of the conspiracy.

         In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                            COUNT TWO

         The Grand Jury further charges that:

         Beginning on a date unknown to the grand jury, but .including January 9, 2019, and

 continuing up through and including the date of this indictment, in the Eastern District of

 Missouri and elsewhere,

                              JALON MOORE, A/KIA "LONNIE,"
                                     LARRY RHINES, .
                             and GARRY JOHNSON, A/KIA "GEE,"
                                    A/KIA "GEE MBK," .

 the Defendants herein, did combine, conspire, confederate, and agree with each other and with

 other persons-knoWl1 and unknown to the grand jury, to commit an offense or offenses against

 the United States of America, that is, the crime of knowingly possessing and brandishing one or

 more firearms, including: (1) a .40 or .45 caliber black semi-automatic handgun; (2) a 9mm black

 and silver pistol; and (3) a pistol grip, short barrel shotgun, in furtherance of a crime or crimes of

 violence for which they may be prosecut.ed in a court ofth~e United States, that is, obstructing,

 delaying, or affecting commerce or the movement of any article or commodity in commerce, or

 attempting to do so, by robbery of one or more commercial establishments engaged in interstate

or foreign commerce and in the business of buying and selling articles and.commodities that

have been previously transported in interstate or foreign commerce.

        In violation of Title 18, United States Code, Section 924(o).
                                         COUNT THREE

        The Grand Jury further charges that:

        On or about January 9, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                             JALON MOORE, A!KIA "LONNIE,"
                                    LARRY RIDNES,
                            and GARRY JOHNSON, A!K/A "GEE,"
                                   A!K/A "GEE MBK"
                                                      .    '
the Defendants herein did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of the Mack Bar and Grill, located at

4615 Macklind, St. Louis, Missouri, which is a commercial establishment engaged in interstate

or foreign commerce and in the business of buying and selling articles and commodities that

have been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a)(a).

                                         COUNT FOUR

       The Grand Jilly further charges that:

       On or about January 9, 2019, in the City of St. Louis within the Eastern District of

Missouri, .

                            JALON MOORE, AfKIA "LONNIE,"
                                   LARRY RIDNES,
                           and GARRY JOHNSON, A!KIA "GEE,"
                                  A!K/A "GEE MBK,"

the Defendants herein knowingly possessed and brandished one or more firearms, in furtherance

of a crime of violence for which they may be prosecuted in a court of the United States, that is,

obstructing, delaying, or affecting commerce by robbery, or attempting to do so, as charged in

Count Three herein.

       In violation of Title 18, United States Code, Section 924(c)(l)(A) and punishable under .
Sections 924(c)(l)(A)(i) or 924(c)(l)(A)(ii).

                                          COUNT FIVE

        The Grand Jury further charges that:

        On or about February 9, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                            JALON MOORE, A/KIA "LONNIE,"
                                   LARRY RHINES,
                           and GARRY JOHNSON, A!KJA "GEE,"
                                  A/KIA "GEE MBK,"

the Defendants herein did obstruct, delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of Jimmy John's, located at 6459

Chippewa Street, St. Louis Missouri, and which is a commercial establishment engaged in

interstate or foreign commerce and'in the business of buying and selling articles and

commodities that have been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 195l(a)(a).

                                           COUNT SIX

       The Grand Jury further charges that:

       On or about February 9, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                            JALON MOORE, A/KIA "LONNIE,"
                                   LARRY RHINES,
                           and GARRY JOHNSON' AIK/A"GEE"
                                      .                 '
                                  A/KIA "GEE MBK,"

the Defendants herein knowingly possessed and brandished one or more firearms, in furtherance

of a crime of violence for which they may be prosecuted in a court of the United States, that is,

obstructing, delaying, or affecting commerce by robbery, or attempting to do so, as charged in

Count Five herein.
       Inyiolation of Title 18, United States Code, Section 924(c)(l)(A) and punishable under

Sections 924(c)(l)(A)(i) or 924(c)(l)(A)(ii).

                                         COUNT SEVEN

       The Grand Jury further charges that:

       On or about February 17, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                             JALON MOORE, A/KIA "LONNIE,"
                                  and LARRY RHINES,

the Defendants herein did obstruct; delay, or affect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of Subway, located at 1151 South

Kingshighway Boulevard, St. Louis, Missouri, and which is a commercial establishment engaged

in interstate or foreign commerce and in the business of buying and selling articles and

commodities that have been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a)(a).
                                                            0
                                        COUNT EIGHT
                       I

       The Grand Jury further charges that:

       On or about February 16, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                             JALON MOORE, A/KIA "LONNIE,"
                                  and LARRY RHINES,

the Defendants herein knowingly possessed and brandished one or more firearms, in furtherance

of a crime of violence for which they may be prosecuted in a court of the United States, that is,

obstructing, delaying, or affecting comnierce by robbery, or attempting to do so, as charged in

Count Seven herein.

       In violation of Title 18, United States Code, Section 924(c)(1 )(A) and punishable under
 Sections 924(c)(1 )(A)(i) or 924(c)(1 )(A)(ii).

                                            COUNT NINE

         The Grand Jury charges that: ·

         On or about March 18, 2019, in the City of St. Louis within the Eastern District of

 Missouri,

                              JALON MOORE, AJK/A "LONNIE;"
                                       LARRY RIDNES,
                             and GARRY JOHNSON, A/KIA "GEE,"
                                   -. AJK/A "GEE MBK,"

 the Defendants herein did obstruct, delay, or affect commerce or the movement of any article or

 commodity in commerce or attempt to do so by robbery of Panda Express, 1.ocated at 4400.

 Hampton Aven?e, St. Louis, Missouri, and which is a commercial establishment engaged in

" interstate or foreign commerce and in the .business of buying and selling articles and

 commodities that have been previously transported in interstate or foreign commerce.

         In violation of Title 18, United States Code, Section 1951(a)(a).

                                           ·coUNTTEN

         The Grand Jury further charges that:

         On or about March 18, 2019, in the City of St. Louis within the Eastern District of ·

 Missouri,

                              JALON MOORE, AJK/A "LONNIE,"
                                     LARRYRIDNES,
                             and GARRY JOHNSON, A/KIA "GEE,"
                                    AJKJA "GEE MBK,"

 the Defendants herein knowingly possessed and brandished one or µiore firearms, in furtherance

 of a crime of violence for which they may be prosecuted in a coUrt of the United States, that is,

 obstructing, delaying, or affecting commerce by robbery, or attempting to do so, as charged in

 Count Nine herein.
       In violation of Title 18, United States Code, Section 924(c)(l)(A) and punishable under

Sections 924(c)(1 )(A)(i) or 924(c)(1 )(A)(ii).

                                         COUNT ELEVEN

      . The Grand Jury further charges that:

       On or about March 21, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                              JALON MOORE, AfKfA "LONNIE,"
                                   and LARRY RHINES,

the Defendants herein did obstruct, delay, orraffect commerce or the movement of any article or

commodity in commerce or attempt to do so by robbery of Sprint, located at 5441 Hampton

Avenue, St. Louis, Missouri, and which is a commercial establishment engaged in interstate or

foreign commerce and in the busines~ of buying and· selling articles and commodities that have

been previously transported in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 1951(a)(a).

                                        COUNT TWELVE

       The Grand Jury further charges that:

       On or about March 21, 2019, in the City of St. Louis within the Eastern District of

Missouri,

                             JALON MOORE, AIKJA "LONNIE,"
                                  and LARRY RHINES;

the Defendants herein knowingly possessed and brandished one or more firearms, in furtherance

of a crime of violence for which they may be prosecuted in a court of the United States, that is,

obstructing, delaying, or affecting commerce by robbery, or attempting to do _so, as charged in

Count Eleven herein.

       In violation of Title· 18, United States Code, Section 924(c)(1 )(A) and punishable under
Sections 924(c)(1 )(A)(i) ot 924(c)(1 )(A)(ii).

                                 FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

        I.     Pursuant to Title 18, United States Code, Sections 924 and 981(a) and Title 28,

United States Code, Section 2461(c), upon conviction of an offense in violation of Title 18,

United States Code, Section 195l(a), as set forth in Counts One, Three, Five, Seven, Nine and

Eleven, the defendants shall forfeit to the United States of America any property, real or

personal, constituting or derived from any proceeds traceable to said violation, and any firearm

or ammunition involved in or used or intended to be used in such violation.

       2.      Subject to forfeiture is a sum of money equal to the total .value of any property,

real or personal, constituting or derived from any proceeds traceable to said offenses as set forth

in Counts One, Three, Five, Seven, Nine and Eleven.

       3.      Pursuant to Title 18, United States Code, Sections 924(d) and Title 28, United

States Code, Section 246l(c), upon conviction of an offense in violation of Title 18, United

States Code, Section 924, as set forth in Counts Two, Four, Six, Eight, Ten and Twelve, the

defendants shall forfeit to the United States of America any firearm or ammunition involved in

or used in any knowing such violation.

       4.      If any of the property described above, as a result of any act or omission of the

defendants:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or
                         .                 .
               e.     ·has been conimingled with other property which cannot be divided
•

                           without difficulty,

    the United States of America will be entitled to the forfeiture of substitute property pursuant to

    Title 21, United States Code, Section'853(p).




                                                                  A TRUE BILL


                                                                 FOREPERSON
    JEFFREY B. JENSEN
    United States Attorney



    CASSANDRA J. WIEMKEN, #91586KY
    THOMAS REA, #53245MO
    Assistant United States Attorneys
